Citation Nr: 1440610	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-40 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO. A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in February 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

The issues on appeal had previously included entitlement to service connection for PTSD with depression and attention deficit hyperactivity disorder, a low back condition, tinnitus, and bilateral hearing loss.  However, during the pendency of the appeal, by rating action dated December 2012 rating decision, the Veteran was awarded service connection.  As this represents a full grant of those benefits sought on appeal, they are no longer before the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits 
Management System (VBMS) paperless claims files associated with the Veteran's claim..  All evidence in such files have been considered by the Board in adjudicating this claim.

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hepatitis C did not have its clinical onset in service and is not otherwise related to active service.

2.  Vertigo did not have its clinical onset in service and is not otherwise related to active service or to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303 (2013).

2.  The criteria for the establishment of service connection for vertigo have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See e.g., November 2007 and October 2008 letters.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record, including testimony provided at an October 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's February 2012 remand, VA sought the Veteran's Social Security Administration records.  In a February 2012 reply, the Social Security Administration informed VA that presently they had no medical record on file or were unable to locate the medical record for the Veteran.  She was informed of this by a March 2012 phone call.  In April 2012, in response, she submitted records from her Social Security Administration disability hearing.  Additionally, VA provided the Veteran with a medical examination in February 2012.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed hepatitis C, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, VA has complied with the February 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for an examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service Connection - Generally

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
Hepatitis C

The Veteran's private and VA treatment records show a current diagnosis of hepatitis C.  Thus, the current disability requirement is satisfied.

The Veteran's service treatment records do not include a diagnosis of hepatitis.  Hepatitis testing in September 1975 produced negative results.  Likewise, her January 1978 separation examination does not note hepatitis.  Instead, the Veteran has reported inoculation through air gun, oral surgery during service, and rapes as possible sources of infection.  See e.g., December 2007 statement, January 2013 statement.  Thus, the in-service injury requirement has been met with regard to these events.

The remaining question is whether the record contains medical nexus evidence establishing a connection between the Veteran's hepatitis and her active service.  To this end, she submitted internet sites suggesting a link between military air gun shots and the transmission of hepatitis.  Although this evidence does not render an opinion in the Veteran's specific case, it was sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As a result, the Veteran underwent a VA examination in April 2012.  The VA examiner found that the Veteran's hepatitis C was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The examiner reasoned that due to the minute risk associated with the Veteran's claimed potential exposures to hepatitis C and the delay of her symptoms by 12 years (the date of her documented elevated liver enzymes); it was less likely as not that her hepatitis C was acquired during service.  The examiner further explained that hepatitis C is less infectious than other viruses, such as hepatitis B and human immunodeficiency virus (HIV).  Specifically, the examiner noted that the Centers for Disease Control (CDC) estimated that the risk of acquiring hepatitis C from sexual intercourse was less than one in 100,000 sexual contacts.  Similarly, the examiner cited CDC documents addressing the requisite amount of inoculum found necessary to transmit the more infections viruses of hepatitis B and HIV, noting that it was difficult to imagine that the amount of inoculum, if any, in an air gun would reach this quantity.  Also, the examiner noted that while the Veteran has reported blood present on the air gun, there has not been determination that this air gun was contaminated with hepatitis C from another service member.  As for the Veteran's claim of exposure from infected surgical instruments that had fallen on the floor, the examiner noted that hepatitis C does not live long out of tissue and, therefore, it would be extremely unlikely that such instruments would be infected with hepatitis C.  This opinion is not contradicted by other medical evidence of record.

A January 2008 private treatment record contains a subjective medical history noting that the Veteran "has been told that she acquired hepatitis C during active air-jet injection."  This record does not identify who told the Veteran that this was the cause of her hepatitis and her private physician did not confirm this statement.

To the extent that the Veteran has pointed to a November 2005 Board decision regarding another Veteran as proof of a causal link between air gun inoculations and hepatitis C, prior Board decisions are not precedential.  Moreover, that case appears to have included a positive medical nexus opinion, which is not present in this case.

The Board recognizes that the Veteran believes that her hepatitis C is due to her active service.  In this regard, the Board acknowledges the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Indeed, the first medical evidence suggesting hepatitis C was 12 years after service.  The medical evidence of record suggests an onset of hepatitis C symptoms in the 1990s.  Additionally, in a September 2010 Social Security Administration decision letter denied a disability claim, the Veteran was said to have referred to the onset of hepatitis C "shortly after our move" while  "in the midst of trying to work on my design business."  While the specific date was not noted, the Board finds that this is inconsistent with the type of immediately observable in-service onset required under Jandreau.  As such, the Veteran is not competent to address etiology in the present case.
Likewise, the Veteran's father and husband are not competent to provide lay evidence of etiology in this case and so their lay statements are insufficient to establish causation.  The Veteran had characterized her father's January 2011 statement, which stated that the Veteran entered the Army in perfect health and after separating was found to be suffering from hepatitis C, as a dying declaration as her father unfortunately passed away shortly after making this statement.  This is not the type of statement for which the dying declaration exception to hearsay applies.  See Fed. R. Evid. 804(b)(2)(allowing for an exception to the rule against hearsay in cases where the declarant, while believing his or her death to be imminent, made statements about the causes or circumstances of his or her death).  Moreover, an exception to the hearsay rules is unnecessary in this case as the formal rules of evidence do not apply before the Board.  Indeed, the Board accepts that the Veteran's father firmly believed that her hepatitis was cause by service.  However, the Veteran's father was not competent to provide lay evidence of a causal connection between the Veteran's hepatitis and her military service.  His untimely death does not affect his competency in this regard.

In short, for reasons expressed immediately above, the claim of service connection for hepatitis C must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Vertigo

The Veteran's treatment records show complaints of dizziness and a diagnosis of vertigo.  The Veteran does not contend, nor do her service treatment records show, an in-service occurrence of vertigo or any in-service disease or injury related to her vertigo.  Thus, direct service connection is not warranted.

Instead, the Veteran has argued that her vertigo is secondary to her hepatitis C.  As explained above, the Veteran is service connection is not warranted for hepatitis C.  Thus, service connection cannot be awarded for vertigo secondary to hepatitis C.

Again, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 54-56.  The claim of service connection for vertigo must be denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for vertigo is denied.


REMAND

Earlier treatment records show that the Veteran was diagnosed with asthma.  At her October 2010 hearing, she testified that she continued to have symptoms of asthma and that she believed her respiratory symptoms and bronchitis in service were evidence of an in-service onset of asthma.  Her service treatment records note treatment for bronchitis in June 1975 and complaints of chest pain in April 1977.  Thus, the evidence presently of record, which includes evidence of current symptoms, in-service symptoms, and an indication that the current symptoms may be associated with the Veteran's service, is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall schedule the 
Veteran for a VA pulmonary examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any lung disability found to be present.  The claims file must be made available to and reviewed by the examiner.

a.  Does the Veteran have a current (meaning present at any time since July 2010) respiratory disability, to include asthma?  If not, the examiner is asked to comment on the earlier records showing use of a prescription inhaler.

b.  Is it at least as likely as not that the Veteran's respiratory disability (if any) began during or is causally related to active service?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific respiratory disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4. The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, she and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


